Citation Nr: 0312229	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-11 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 5, 1975, until 
April 1976.

This appeal came before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 1998 
rating decision of the Baltimore, Maryland Regional Office 
(RO) that declined to reopen the claim of service connection 
for PTSD.  Subsequent thereto, in a November 2000 decision, 
the Board reopened the claim of entitlement to service 
connection for PTSD and remanded the issue to the RO for 
readjudication on a de novo basis.  Thereafter, the RO denied 
the claim on the merits in a supplemental statement of the 
case dated in March 2003.  

The veteran was afforded a personal hearing at the RO in July 
1999; the transcript of which is of record.

The case was remanded by a decision of the Board dated in 
November 2000.  Development having been completed, the case 
has been returned to the Board for appellate disposition.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran did not engage in combat with an enemy during 
service.

3.  The veteran's claimed in-service stressful experiences 
have not been corroborated by service records or other 
credible supporting evidence, and he has not provided 
sufficient information for VA to further attempt to 
independently verify his claimed stressors.

4.  The veteran does not have PTSD.


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he now suffers from PTSD as a 
result of traumatic incidents he became aware of during 
service in Germany, when eight fellow servicemembers drowned 
in a tank crossing a river, as well as the death of a young 
soldier from an alcohol overdose.  He contends that the 
stressful experiences have led to the development of PTSD for 
which service connection should be granted.

Initial Matters: Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The 
Act and implementing regulations essentially eliminate the 
concept of the well-grounded claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  They also include an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c). 

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and the implementing 
regulations do not prevent the Board from rendering a 
decision on this issue.  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  As evidenced by the April 1999 
statement of the case and the September 1999 and March 2003 
supplemental statements of the case, the appellant has been 
furnished the pertinent laws and regulations governing the 
claim and the reasons for the denial.  He has been given 
notice of the information and evidence needed to substantiate 
the claim, and has been afforded opportunities to submit 
information and evidence.  The Board finds that all necessary 
development has been accomplished.  The RO has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining the evidence necessary to substantiate the claim 
currently under consideration, to include scheduling a 
personal hearing, and a VA examination as indicated, and 
requesting treatment records.  The case was also remanded for 
additional development in November 2000.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In 
the supplemental statement of the case dated in March 2003, 
the RO informed him the appellant of what medical and other 
evidence the RO needed from him, what information or evidence 
the appellant could provide in support of the claim, and what 
evidence VA would try to obtain for him in support of the 
claim.  Therefore, the duty to notify has been met.  Under 
these circumstances, the Board finds that adjudication of the 
claim on appeal poses no risk of prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  



Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires (1) a current diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a nexus between current symptomatology and the 
specific claimed in-service stressor.  38 C.F.R. § 3.304(f).  
Under the law in effect since the veteran filed his claim for 
service connection for PTSD, a diagnosis of PTSD must be 
rendered in accordance with 38 C.F.R. § 4.125(a) (2002), 
which now incorporates the provisions of the Fourth Edition 
of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).  

Factual Background

The veteran's service medical records show no treatment for 
psychiatric symptoms.  Upon examination in March 1976 for 
Chapter 5 discharge after 11 months of active duty, he denied 
any complaints of a psychiatric nature.  His DD-Form 214 
reflects a military occupational specialty of 11C10 
(infantry, indirect fire).  He was shown to have had six 
months of foreign service and received no decorations, medals 
or citations.  

The veteran was hospitalized for alcohol dependency at Fort 
Howard VA Medical Center in December 1993 for what was noted 
to be his first admission.  It was reported that he had 
recently completed alcohol detoxification approximately a 
week and a half before.  He was placed on medication, 
including Antabuse.  His hospital course was noted to 
unremarkable and he was discharged in stable condition with 
diagnoses that included poly substance abuse dependency, rule 
out bipolar disorder, rule out cyclothymia, and mixed 
personality.

VA outpatient records reflect that the appellant sought 
individual and relapse prevention therapy after his 
admission.  In an intake substance abuse evaluation dated in 
January 1994, he provided a comprehensive background history 
stating that while stationed in Germany in 1975, he drank a 
case of beer every day, as well as eight to nine shots of 
whisky.  He reported that he also used a lot of "speed" and 
LSD.  He stated that he was honorably discharged a year later 
and continued to take LSD until 1984, and also used cocaine 
twice a week for a while, as well as PCP approximately three 
times a week.  The appellant related that PCP was his most 
prevalent and 'heavy' usage in the past five years.  He also 
said that he smoked marijuana occasionally, and said that he 
had drunk alcohol every day since 1975.

In March 1994, it was noted that the appellant discussed his 
most recent trial and outcome which had resulted in his being 
sentenced to four months in the county detention center.  He 
indicated that he wanted to do things right this time, get 
off for good behavior and resume his outpatient treatment 
after serving his time.  It was recorded in May 1994 that the 
veteran was out of jail and was on home monitor.  

The veteran continued in outpatient therapy for anger 
management.  He voiced feelings of difficulty coping with 
depression in January 1996, but noted that medication had 
helped to control his violent outbursts.  It was noted that 
he appeared to remain drug and alcohol free during this 
timeframe.  However, he requested crisis intervention in mid 
May 1996 for loss of emotional control.  The veteran related 
that he had not been eating or sleeping well, and that his 
dog had bitten him in the face the previous week, and that he 
had gotten violent and severely beaten the animal.  He said 
that he felt frightened at the intensity of his response and 
had become increasingly concerned about his ability to 
control his temper and contain his violence.  He reported 
that he had developed homicidal ideation and feared that he 
would seriously injure the next person who irritated him.  He 
said that he had attempted to control his rage by increasing 
his medication but that this had not worked.  It was noted 
that the veteran was in treatment for an intermittent 
explosive disorder.  It was recommended that he be admitted 
for further treatment and admission to a VA facility was 
arranged.  

Upon hospitalization, the veteran stated that he had had a 
'terrible temper' with feelings of anger and the desire to 
beat anyone who annoyed him since leaving the army in 1976.  
He related that he believed he was able to control his temper 
until approximately nine months before when he felt he was 
losing control more often and had begun therapy.  He said 
that he sensed he was still losing control despite 
medication, but felt he was being helped by an anger control 
group until recently beating up his girlfriend's dog.  

History was rendered to the effect that the veteran had a 20-
year history of drinking a case of beer per day until 
quitting 31 months before.  He stated that there had been 
occasional intravenous cocaine, as well as LSD and PCP use in 
the past, but none since 1992.  He also admitted to smoking 
marijuana.  The veteran related that he had participated in a 
substance abuse rehabilitation program at Fort Howard.  

The veteran reported additional background history indicating 
that he had worked as plumber after service until 1991 but 
had been unemployed since that time.  He said that he had 
been arrested for drinking while intoxicated three times, had 
spent three or four months in jail, and had had numerous 
overnight jail stays for being drunk.  He related that he was 
married from 1979 to 1986, had a son, and was divorced 
secondary to his alcohol abuse. The veteran stated that he 
had quit the army after eight of his fellow battalion members 
were killed when they were ordered to cross a large river in 
their tanks.  

Upon mental status examination, it was observed that there 
was an underlying feel of anger throughout the interview and 
that the veteran's mood was very angry.  Thought content was 
focused on his deep-rooted anger.  He was placed on 
medication and was noted to be an active and verbal member of 
the ward and group meetings.  He reported feeling much better 
within a day of admission.  The veteran was discharged in 
good condition to continue his anger group sessions which he 
believed to be helpful to him.  A discharge diagnosis of 
impulse control disorder was rendered.  

Post hospitalization, the veteran continued to resume anger 
management therapy and coping mechanisms.  He acknowledged 
that he prevented himself from striking out at others because 
he was on probation.  He was advised that his high level of 
stress and anger served as a springboard for violence and 
acting out.  In September 1996, the possibility of PTSD was 
raised.  His treating clinical psychologist wrote that if the 
veteran was indeed diagnosed as having PTSD, his difficulty 
with controlling anger may have been part of his overall PTSD 
symptom constellation.  It was noted that while the veteran 
had reported anger management problems since childhood, PTSD 
may have exacerbated his problem.  An Axis I diagnosis of 
rule out PTSD was rendered when the veteran underwent a 
treatment plan evaluation in October 1996.  A clinic note in 
November 1996 reflected that he had difficulty with 
nightmares, racing thoughts about his need to make amends to 
people whom he had hurt, and difficulty with maintaining an 
appetite, and falling and remaining asleep.  

VA outpatient clinic notes dated between 1997 and 1998 
reflect that the appellant continued in treatment for 
feelings of anger.  In May 1997, he reported two incidents 
which had impacted him emotionally while in service.  He 
stated that while stationed in Germany between 1975 and 1976, 
nine men in his battalion drowned as the result of a 
malfunction in a tank door.  He stated that he himself had 
refused to participate in the exercise because he felt it was 
unsafe.  He said that he considered the incident 'murder' and 
indicated that he became incensed that he was expected to 
attend the men's memorial ceremony.  He said that shortly 
afterwards, a young soldier who had recently arrived was 
taken out drinking, got drunk, and had been left face down in 
his bunk whereupon he had thrown up and died in his own 
vomit.  The appellant felt that the incompetence of those in 
charge had resulted in the unnecessary loss of those lives.  
He related that he had continued to think about those 
incidents and became very upset to the point of wanting to 
"break things."  

In March 1998, a trauma recovery program (TRP) note indicated 
that although the veteran reported that he was not able to 
recall a single episode or traumatic experience in which he 
was personally threatened or actually witnessed trauma 
occurring to others, he did report an incident which 
technically met "Criterion A" for PTSD.  It was noted that 
he did not observe the tank-drowning incident, but learned 
about it from others and subsequently feared for his own 
life.  It was felt that while criterion A was rather tenuous, 
he did meet criteria B-F, and in particular, reported 
problems with nightmares and insomnia, and described 
stressors which were likely contributing to his level of 
distress, including problems with his girlfriend and his own 
poor physical health.  It was noted that the veteran had been 
sober since 1993.  A subsequent TRP clinic entry two days 
later further elaborated upon the veteran's background and 
military history.  On this occasion, the appellant said that 
while stationed in Germany, he used alcohol daily, smoked 
marijuana, used hash weekly and took LSD several times.  He 
reiterated history of nine men having been killed in a tank, 
and said he was not there when the event happened but that he 
was told about it by other people.  He related that a young 
medic had died of an alcohol overdose, but that he did not 
know him.  The appellant stated on this occasion that he 
feared for his life when the Army had tried to get him to 
'set up' another drug user and the man died.  The veteran 
related that as the result of his service experiences, he 
became angry when he heard that the military had 'messed up 
something', because this reminded him of his experience in 
Germany.  

Upon reporting the same or a similar version of traumatic 
stressors upon evaluation in April 1998, the examiner's 
diagnostic assessment noted that the veteran's self-reported 
measures were exaggerated and uninterpretable.  It was felt 
that he technically met category A criteria for PTSD even 
though he was not present when the reported event happened.  
It was opined that his reported symptoms could be accounted 
for by current situational stressors and his past history of 
polysubstance dependence.  It was noted that the appellant 
also reported symptoms of aggressive impulses and cruelty to 
others and animals, serious assault on others and destruction 
of property most likely meeting the criteria for intermittent 
explosive disorder.  It was related that his past depressive 
symptoms which were mostly associated with substance 
dependence and aggressive impulses.  Following evaluation, 
diagnoses of polysubstance dependence past - in self-reported 
remission and intermittent explosive disorder were rendered 
on Axis I.  An Axis II assessment of rule out antisocial 
personality was also noted.  

A VA outpatient clinic note of June 1999 indicated that the 
veteran's clinical record had been reviewed for documentation 
of PTSD.  It was reported that a number of notes from various 
staff indicated that the appellant fully met criterion A for 
PTSD although he had only heard about the deaths of his 
colleagues while in service and did not actually view the 
incident.  In July 1999, pertinent final diagnoses of PTSD, 
intermittent explosive disorder secondary to PTSD and 
polysubstance dependence, in full remission for more than 
five years, were confirmed on Axis I.

The veteran presented testimony upon personal hearing on 
appeal in July 1999 and elaborated upon the reported in-
service stressor of hearing about a fellow servicemember who 
had choked to death after alcohol poisoning.  He indicated 
that he had actually seen the body taken out of the person's 
quarters and placed in an ambulance.  The veteran revealed 
that his treating psychologist had told him he had PTSD and 
that tests had also established this fact.  

The veteran underwent a special neuropsychiatric and PTSD VA 
examination in August 1999 and related on this occasion that 
seven or eight soldiers were killed crossing a river while he 
was stationed in Germany.  It was noted that when asked 
specifics of that event, he could not recall what he was 
doing and when he heard the news, but did say he was 'close 
by' and that he had heard about it through rumors and felt 
very angry that the men had died.  He stated that he had 
witnessed the body bag removal of a medic who had just been 
assigned to his unit after an alcohol overdose.  The veteran 
stated that he did not know the person, had not gone out with 
him, and was not worried that he would come to bodily harm.  
It was noted that he was released from active duty shortly 
thereafter.  It was reported that after service, the 
appellant's level of functioning was somewhat limited by his 
very heavy alcohol, marijuana and amphetamine use.  It was 
noted that he demonstrated a pattern of being intensely angry 
with any very small perceived slight, and had had some legal 
problems because of his intense anger and assaultive 
behavior.  The examiner related that the veteran was treated 
briefly in the TRP program but that the staff did not feel a 
diagnosis of PTSD was warranted and discharged him to follow 
up in the regular mental health clinic, but that he did not 
follow up.  It was reported that he currently complained of 
difficulty sleeping, and having dreams about the Army.  He 
described his dreams as being nonviolent and performing 
regular Army duties in Germany.  His most troublesome 
symptoms were noted to be difficulty sleeping and a very 
volatile temper.  

The examiner stated that that the service medical and other 
records were reviewed.  Following mental status examination, 
it was found that the veteran showed evidence of a mood 
disturbance and that his documented and self-reported history 
while in service did not support any criterion A traumas [for 
PTSD].  It was reported that the traumas he did cite did not 
resemble those in the DSM-IV manual, nor would they be 
expected to be severe enough to cause the degree of 
symptomatology the appellant currently displayed.  It was 
felt that the veteran was more likely exhibiting a long-
standing pattern of maladaptive behavior and coping that 
quite likely predated any active duty.  It was felt that this 
was the developmental component of the veteran's psychiatric 
illness that was causing his trouble with anger and 
intermittent behavioral decontrol, and that further 
complicating his current psychiatric picture was his heavy 
reliance on Ativan and his intermittently running out.  It 
was noted that the symptomatology he described when out of 
Ativan was quite consistent with what one would expect with 
benzodiazepine withdrawal.  The examiner found, in summary 
that the veteran had what best could be described as a mood 
disorder, not otherwise specified, and that he met the 
criteria for alcohol, marijuana and amphetamine abuse, which 
was currently in remission.  It was felt more importantly, 
that in terms of the diagnosis and symptomatology, he had a 
personality disorder that was likely mixed with narcissistic 
and obsessive-compulsive features.

VA outpatient records dated in 2000 reflect that the veteran 
continued in treatment for psychiatric symptomatology.  In 
June of that year, his mental health counselor noted that he 
had been referred to a three-week PTSD program by his 
treating psychologist.  It was recorded that the apparent 
source of his PTSD was related to the death of eight fellow 
soldiers during a training exercise.  The counselor reported 
that the veteran had clearly been affected by the experience, 
and especially exhibited such symptoms as intrusive 
ruminations, emotional numbing, detachment, sleep 
disturbance, impairment in affect regulation, and a 
propensity for explosive anger outbursts.  It was found that 
he met the diagnostic criteria for chronic PTSD which had 
seriously compromised his overall functioning.  

In response to a Board remand request, correspondence dated 
in May 2002 was received from the U. S. Armed Services Center 
for Unit Records Research (Unit Records Center) noting that 
the U. S. Army Military History Institute did not maintain a 
1975-76 unit history for the veteran's battalion.  It was 
also reported that the available U. S. Army casualty database 
listed over 100 casualties in Germany in November 1975 and 
over 200 during January through February 1976.  It was 
reported, however, that the U.S. Army Safety Center did not 
have any accident report regarding the drowning incident the 
veteran described as having occurred in November 1975.  It 
was added that in order to conduct further casualty records 
research, the veteran had to provide additional and more 
specific information about his reported stressors.  The 
veteran was so informed in the March 2003 supplemental 
statement of the case, but asked that his case be returned to 
the Board.

Legal Analysis

The record reflects that the veteran initially received 
treatment at the VA for chronic polysubstance abuse beginning 
in 1993, and was treated thereafter on a continuing basis for 
psychiatric symptomatology primarily relating to anger 
management.  During the course of treatment, the possibility 
of a diagnosis of PTSD was raised, and the veteran indicated 
that he became angry upon recalling that a number of soldiers 
had died upon attempting to cross a river in tank while he 
was stationed in Germany, and that a young medic had died 
after an accidental alcohol overdose.  The Board notes, 
however, that the veteran changed his history of events on a 
number of occasions, especially as to the number of men 
killed in the reported tank accident in 1975.  It is also 
noted that he primarily stated that he was not in the 
vicinity when the accident occurred and heard about it 
through rumor.  On another occasion, he stated that he was 
supposed to have participated in the exercise, but had 
refused this duty.  Nonetheless, VA mental health treatment 
notes dated between 1996 and 2000 indicate that several of 
his treating providers found that although somewhat tenuous, 
the appellant met the criteria for PTSD based on his claimed 
traumatic experiences while stationed in Germany during that 
timeframe.

However, the evidence appears to be equivocal on the question 
of whether a diagnosis of PTSD for the veteran's psychiatric 
symptomatology is in fact correct.  In this regard, the Board 
notes that when the veteran was evaluated in April 1998, it 
was primarily felt that his reported symptoms could be 
accounted for by current situational stressors and his past 
history of polysubstance dependence.  It was also noted that 
he also reported symptoms, to include aggressive impulses and 
cruelty to others and animals, serious assault on others and 
destruction of property which were most likely consistent 
with an intermittent explosive disorder for which he had also 
been in therapy.  No diagnosis of PTSD was rendered on that 
occasion, although it was reported that he technically met 
the category A criteria for PTSD even though he was not 
present when the reported events happened in service.  An 
impulse control disorder was diagnosed following VA 
hospitalization in May 1996.  Additionally, when the 
appellant underwent special VA neuropsychiatric evaluation 
and examination for PTSD purposes in August 1999, the 
examiner was of the opinion that the criteria for a diagnosis 
of PTSD were not met and that the appellant's self reported 
stressors were not severe enough to cause the degree of 
symptomatology the appellant currently displayed.  It was 
found that the veteran had what best could be described as a 
mood disorder, and more importantly, a personality disorder 
that was likely mixed with narcissistic and obsessive-
compulsive features.  

It is the Board's responsibility to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993)(the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches.  The credibility and weight to be attached to 
medical opinions are within the province of the Board.).  In 
this instance, the Board finds that the most competent and 
probative findings in the record are in the VA examination 
report of August 1999 in which a comprehensive analysis of 
the evidence was provided after review of the record and 
examination by a medical doctor.  The Board thus concludes 
that the most persuasive medical evidence of record militates 
against a diagnosis of PTSD, the first essential criterion 
for a grant of service connection for this condition.  

Nonetheless, even assuming for the sake of argument that the 
veteran has met the first criteria for establishing service 
connection for the condition-a diagnosis of PTSD rendered in 
accordance with the DSM-IV-the Board finds in this case that 
the claim for service connection must fail because the second 
criterion-credible evidence that the claimed stressors 
actually occurred has not been demonstrated.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (2002); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in 
combat, a determination that is to be made on a case-by-case 
basis, requires that the veteran have personally participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the stressors 
occurrence and no further development or corroborative 
evidence is required - provided that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
circumstances, conditions or hardships of service".  See 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) 
(2002); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of his alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  Zarycki, 6 Vet. App. at 98.  

In this regard, the record clearly demonstrates that status 
as a combat veteran has not been established.  Moreover, the 
appellant himself has not alleged in any of his writings to 
the VA that he engaged in any hostile action with an enemy or 
that he was in a combat zone.  As the evidence does not 
establish that the veteran engaged in combat with an enemy 
during his service, his statements alone are not sufficient 
to establish the occurrence of any in-service stressor.  
Therefore, corroborating evidence is needed to support the 
claim for service connection.  See 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.

During the course of the claim, the RO attempted to 
independently verify the occurrence of the veteran's claimed 
stressors of his indirect knowledge of the drowning of seven 
to nine fellow servicemembers through contact with the Unit 
Records Center.  In correspondence from the Unit Records 
Center dated in May 2002, it was reported that there had been 
over 300 military casualties in Germany between November 1975 
and February 1976, but that there was no accident report 
regarding the specific incident as described by the veteran.  
The veteran himself has not provided any supporting 
documentation in this regard, such as lay statements, despite 
requests in the record.

In sum, the Board notes that the veteran has reported two in-
service stressful incidents he now claims led to the onset of 
PTSD.  As indicated above, however, the record includes no 
evidence to support the veteran's assertions.  There is no 
credible supporting evidence of the stressors he reports, and 
he has not provided sufficient information for VA to attempt 
to further independently corroborate any of his claimed in-
service stressful experiences, to include specific 
information about any casualties associated with his alleged 
experiences in Germany.  The Board thus finds that there are 
no verified or verifiable in-service stressful experiences to 
support a diagnosis of PTSD.  Absent credible supporting 
evidence that the claimed stressors occurred, the regulatory 
criteria for a grant of service connection for PTSD have not 
been met, and the claim for service connection must be 
denied.  

In reaching the above conclusion, the Board has considered 
the benefit-of-the- doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application in this instance.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

Service connection for PTSD is denied.  


	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 



